                   Case 1:19-cr-00166-VEC Document 242
                                                   241 Filed 12/02/20 Page 1 of 1


                                                                                                    . .
                                                            Esere J. Onaodowan, Esq. t 646 375 2119 c 718 427 3139
                                                           eonaodowan@eocdlaw.com
                                                                                                                         . .
                                                           46 375 2119
                                                                                                    . .
                                                           Christine E. Delince, Esq. t 646 375 2117 c 917 238 9332
                                                           cdelince@eocdlaw.com
                                                                                                                         . .
                                                                                                  USDC SDNY


                                               MEMO ENDORSED
                                                                                                  DOCUMENT
      December 2, 2020                                                                            ELECTRONICALLY FILED
                                                                                                  DOC #:
      The Honorable Valerie E. Caproni                                                            DATE FILED: 12/2/2020
      United States District Judge                                     Application GRANTED.
      Southern District of New York, Thurgood Marshall U.S. Courthouse
      40 Foley Square                                                  SO ORDERED.
      New York, New York 10007

      RE:     United States v. Isaiah Moss, 1:19-cr-00166
                                                                                                                               12/2/2020
      Dear Judge Caproni:                                                                    HON. VALERIE CAPRONI
                                                                                             UNITED STATES DISTRICT JUDGE
             This letter is submitted on behalf of Isaiah Moss as an application to modify Mr. Moss’s
      temporary release conditions to permit him to have and use a mobile phone. Mr. Moss is currently
      on home incarceration, with restrictions that prevent him from using electronic devices with internet
      access. Currently, anyone that wants to speak with Mr. Moss must call his uncle’s mobile phone.
      Given his uncle’s work and personal schedules, communicating with my client has been incredibly
      challenging.

            Mr. Moss is requesting permission to purchase a prepaid mobile phone. The prepaid mobile
      phone will have no internet capabilities, and its usage will be monitored by pretrial services. The
      phone will only be able to call and text. Mr. Moss will only be allowed to use the phone to
      communicate with six approved telephone contacts. The specific phone numbers for the list of
      approved contacts will be furnished to the Government and Pre-trial services. The contacts are:

              1.   Esere J. Onaodowan, Esq. – Defense Counsel
              2.   John Moscato – Pretrial Services
              3.   Gwendolyn Moss – Mother
              4.   Timothy Harrison – Maternal Uncle
              5.   Medical Doctor and Medical Facility
              6.   Pharmacy

             I have conferred with his pre-trial officer and his pre-trial officer has no objection. I have
      conferred with the Government and the Government has no objection to this request.

                                                                             Respectfully submitted,


                                                                             Esere J. Onaodowan, Esq.

CC via email: AUSA Jamie Bagliebter
CC via email: Pre-trial Officer John Moscato

      116 West 23rd Street, 5th Fl, NY 10011 f 646 677 6918 w eocdlaw.com facebook.com/OnaodowanDelince twitter.com/OandDLaw
